Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 5, 2014

                                          No. 04-14-00308-CV

                                       IN RE Evelyn TENORIO

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On April 30, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and real party in interest may file
a response to the petition in this court no later than May 19, 2014. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on May 5th, 2014.                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-07801, styled In the Interest of G.V. and C.V. III, Children,
pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.